

 
 
 
EXHIBIT 10.63(a)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.


Execution Version




 


LOAN AGREEMENT
 
Dated as of October 10, 2008
 
among
 
MOKULELE FLIGHT SERVICE, INC.,
 
as the Borrower,
 


 
THE SUBSIDIARIES OF
 
MOKULELE FLIGHT SERVICE, INC.
 
as Guarantors,
 
and
 
REPUBLIC AIRWAYS HOLDINGS INC.,
 
as Lender
 


 


 




 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
 
Section Page

 
Article I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 
          Defined Terms                                

1.02 
          Other Interpretive
Provisions                                                             

1.03 
          Accounting Terms                                          

1.04 
          References to Agreements and
Laws                                                                          

1.05 
          Times of Day                               

1.06 
          Uniform Commercial
Code.                                                                

 
Article II
the Term COMMITMENTS and Term Loan
 
2.01 
          Making of the Term
Loan                                                     

2.02 
          Repayment of Term
Loan                                                      

2.03 
          Prepayments                               

2.04 
          Interest                      

2.05 
          Computation of
Interest                                                      

2.06 
          Evidence of
Indebtedness                                                    

2.07 
          Payments Generally.                                          

2.08 
          Conversion Option                                           

 
Article III
TAXES
 
3.01 
          Taxes                      

3.02 
          Matters Applicable to All Requests for
Compensation                                                                                                                

3.03 
          Survival                     

 
Article IV
CONDITIONS PRECEDENT TO Term Loan
 
4.01 
          Effective Date
Conditions                                                      

4.02 
          Post-Effective Date
Conditions.                                                              

 
Article V
REPRESENTATIONS AND WARRANTIES
 
5.01 
          Existence, Qualification and Power; Compliance with Laws; “Air Carrier
Status”

5.02 
          Authorization; No
Contravention                                                                           

5.03 
          Governmental Authorization; Other
Consents                                                                                                

5.04 
          Binding Effect                                

5.05 
          [Intentionally
Omitted]                                                     

5.06 
          Litigation                      

5.07 
          No Default                                

5.08 
          Ownership of
Property                                                     

5.09 
          Environmental
Compliance                                                                

5.10 
          Insurance                      

5.11 
          Taxes                      

5.12 
          ERISA Compliance                                           

5.13 
          Subsidiaries; Equity
Interests                                                              

5.14 
          Margin Regulations; Investment Company
Act;                                                                                            

5.15 
          Disclosure                             

5.16 
          Compliance with
Laws                                                      

5.17 
          Security/Priority                                           

5.18 
          Representations and Warranties as to
Collateral                                                                                               

5.19 
          Indebtedness and Guaranteed
Indebtedness                                                                                               

5.20 
          Deposit Accounts                                          

5.21 
          Outstanding
Obligations                                                    

5.22 
          Equity Interests                                           

5.23 
          Material Contracts and
Obligations                                                                          

5.24 
          Capital Structure                                           

5.25 
          Airframe Leases                                          

 
Article VI
AFFIRMATIVE COVENANTS
 
6.01 
          Financial Statements                                          

6.02 
          Certificates; Other
Information                                                               

6.03 
          Notices                      

6.04 
          Payment of
Obligations                                                      

6.05 
          Preservation of Existence,
Etc                                                              

6.06 
          Maintenance of
Properties                                                      

6.07 
          Maintenance of
Insurance                                                  

6.08 
          Compliance with
Laws                                                     

6.09 
          Books and Records                                           

6.10 
          Inspection Rights                                          

6.11 
          Use of Proceeds                                          

6.12 
          Further Assurances                                           

6.13 
          Cash Management System; Controlled Accounts; Initial Drawing[

6.14 
          FAA and DOT Matters;
Citizenship                                                                         

6.15 
          Cape Town
Convention                                                     

6.16 
          Payment of Taxes                                       

6.17 
          Hangar Property                                           

6.18 
          Subordinated Liens                                           

6.19 
          Subordination of Loan of Susan
Silver                                                                                     

6.20 
          Gates and other Airport
Space                                                               

6.21 
          Evidence of Debt Subject to
Conversion                                                                                    

 
Article VII
NEGATIVE COVENANTS
 
7.01 
          Liens                      

7.02 
          Investments                              

7.03 
          Indebtedness                                

7.04 
          Guarantees and Other
Liabilities                                                                       

7.05 
          Fundamental
Changes                                                      

7.06 
          Dispositions                                

7.07 
          Restricted Payments                                         

7.08 
          Change in Nature of
Business                                                                

7.09 
          Transactions with
Affiliates                                                               

7.10 
          Use of Proceeds                                           

7.11 
          Amendments of Organization
Documents                                                                                     

7.12 
          Changes in Fiscal
Year                                                      

7.13 
          Prepayments, Etc. of
Indebtedness                                                                          

7.14 
          Partnerships, Etc                                          

7.15 
          Speculative
Transactions                                                      

7.16 
          Formation of
Subsidiaries                                                      

7.17 
          Change in Capital
Structure                                                               

7.18 
          Sales and
Leasebacks                                                   

7.19 
          Negative Pledge
Clauses                                                      

7.20 
          Clauses Restricting Subsidiary
Distributions                                                                                              

7.21 
          Capital
Expenditures                                                      

7.22 
          Board Changes                                

7.23 
          Material Contracts and
Obligations                                                                       

7.24 
          Compensation of Officers and
Managers                                                                                    

7.25 
          Debt Payments upon Event of
Default                                                                               

 
Article VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01 
          Events of Default                                           

8.02 
          Remedies upon Event of
Default                                                                          

8.03 
          Application of
Funds                                                     

8.04 
          Default by the
Lender                                                     

 
Article IX
[INtentionally omitted]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article X
SECURITY
 
10.01 
    Grant of Security                                          

10.02 
    Further Assurances                                          

10.03 
    Rights of the Lender; Limitations on the Lender’s Obligations

10.04 
    Covenants of the Loan Parties with Respect to Pledged Collateral

10.05 
    Remedies                      

10.06 
    Modifications                                

10.07 
    Release; Termination                                                    

 
Article XI
GUARANTY
 
11.01 
    Guaranty                      

11.02 
    Guaranty Absolute                                           

11.03 
    Waivers and
Acknowledgments                                                                

11.04 
    Subrogation                                

11.05 
    Continuing Guarantee;
Assignments                                                                           

11.06 
    No Reliance                                

Article XII
MISCELLANEOUS
 
12.01 
    Amendments, Etc.                                          

12.02 
    Notices and Other Communications; Facsimile Copies

12.03 
     No Waiver; Cumulative
Remedies                                                                          

12.04 
    Attorney Costs, Expenses and
Taxes                                                                        

12.05 
    Indemnification by the
Borrower                                                                          

12.06 
    Payments Set Aside                                         

12.07 
    Successors and Assigns                                                   

12.08 
    Setoff                      

12.09 
    Counterparts                              

12.10 
    Integration                                

12.11 
    Survival of Representations and
Warranties                                                                                              

12.12 
    Severability                                

12.13 
    Governing Law                                          

12.14 
    Waiver of Right to Trial by
Jury                                                                         

12.15 
    Binding Effect                                








                                            


 
 

--------------------------------------------------------------------------------

 


 
SCHEDULES
 

 

I Pledged Equity II Pledged Equity


5.02 
Defaults

5.03 
Certain Authorizations

5.11 
Taxes

5.13 
Subsidiaries and Other Equity Investments

5.18(a)(1)UCC Information
5.18(a)(2)UCC Information Changes
5.20 
Deposit Accounts

5.21 
Outstanding Obligations

5.22 
Equity Interests

5.23 
Material Contracts and Obligations

5.24 
Capital Structure

5.25 
Airframe Leases

7.01 
Liens

7.03 
Existing Indebtedness

7.06 
Permitted Dispositions

12.02 
Certain Addresses for Notices



EXHIBITS


A 
Form of Term Note

B 
Form of Spare Parts Security Agreement

C 
Form of Aircraft and Engine Security Agreement

D 
Copy of Executed Airline Services Agreement

E 
Form of Administrative Services Agreement




--------------------------------------------------------------------------------


 
 

 
LOAN AGREEMENT

 
 
This LOAN AGREEMENT (“Agreement”) is entered into as of October 10, 2008, among
MOKULELE FLIGHT SERVICE, INC., a Hawaii corporation (the “Borrower”), each of
the Subsidiaries of the Borrower from time to time party hereto (together with
any future direct and indirect Subsidiaries of the Borrower, the “Guarantors”),
and REPUBLIC AIRWAYS HOLDINGS INC., a Delaware corporation (the “Lender”).
 

 

PRELIMINARY STATEMENTS

 
 
WHEREAS, the Borrower desires that the Lender extend, and the Lender is willing
to provide, a Term Loan on the Effective Date in an aggregate principal amount
not to exceed $8,000,000 on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:
 
 
 
ARTICLE I     
DEFINITIONS AND ACCOUNTING TERMS

 
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Administrative Services Agreement” means a copy of the administrative services
agreement dated as of October 8, 2008 attached hereto as Exhibit E.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agreement” has the meaning specified in the preamble.
 
“Aircraft and Engine Mortgage” means any and/or all of the aircraft and engine
mortgage and security agreements executed and delivered pursuant to Section
4.01(a)(viii).
 
“Airframes” means any and/or all of the Cessna model 208B aircraft owned or
leased by any Loan Party.
 
“Airline Services Agreement” means that certain Amended and Restated Airline
Services Agreement dated October 8, 2008 between Borrower and Shuttle America
Corporation, a copy of which is attached hereto as Exhibit D.
 
“Airline Services Agreement Obligations” means any payment obligations that are
outstanding and owed to Republic by the Borrower pursuant to the terms of the
Airline Services Agreement.
 
“Applicable Rate” means a per annum rate equal to 10.00%.
 
“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
 
“Bank Control Agreements” means each deposit account control agreement, dated as
of the Effective Date, among the Borrower, the Lender and each respective
financial institution as listed on Schedule 5.20 and each deposit account
control agreement, dated as of the Effective Date, among each Loan Party other
than the Borrower, the Lender and each respective financial institution at which
such Loan Party maintains any deposit account.
 
“Bankruptcy Code” means Chapter 11 of 11 U.S.C. §§ 101 et seq. (as heretofore
and hereafter amended).
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City, New York are authorized or required by law to close.
 
“Cape Town Convention” means the official English language text of the Cape Town
Convention on International Interests in Mobile Equipment and the Cape Town
Protocol to the Convention on International Interests in Mobile Equipment on
Matters Specific to Aircraft Equipment prepared under the joint auspices of the
International Institute for the Unification of Private Law and the International
Civil Aviation Organization, which was signed in Cape Town South Africa on
November 16, 2001.
 
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries,
for any period the sum of (without duplication) all expenditures (whether paid
in cash or accrued as liabilities) by the Borrower or any Subsidiary during such
period for items that would be classified as “property or equipment” or
comparable items on the consolidated balance sheet of the Borrower and its
Subsidiaries, including without limitation all transactional costs incurred in
connection with such expenditures provided the same have been capitalized.
 
“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Loan Party free and clear of all Liens (other than Liens
created under the Collateral Documents):
 
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency or instrumentality of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
no more than 180 days after such date; (ii) commercial paper issued by domestic
corporations or institutions, states or municipalities maturing no more than 180
days after such date if such commercial paper, at the time of the acquisition
thereof, has a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(iii) certificates of deposit or bankers’ acceptances maturing no more than 180
days after such date and issued or accepted by the Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has net assets of not less than $1,000,000,000 and that has a
rating of at least AA from S&P or at least Aa from Moody’s; and (iv) shares of
any money market mutual fund registered with the SEC under Rule 2a-7 that
guarantees 100% same day liquidity and has net assets not less than
$1,000,000,000.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“Change of Control” means an event or series of events by which:
 
 (a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934) (other than the Lenders and
its Affiliates) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has a right acquire (such right, an “option right”), whether
such option right is exercisable immediately or only after the passage of time),
directly or indirectly, of 20% or more of the voting power or economic interests
of the Equity Interests of Borrower, and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
 
(b)           William J. Boyer, Jr. ceases to own at least 30% of the Equity
Interests of the Borrower (except if the foregoing occurs due solely to the
exercise by the Lender of the conversion option provided by Section 2.08).
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents, the Pledged Collateral, and all of the other property and assets that
are or are intended under the terms of the Collateral Documents to be subject to
Liens in favor of the Lender, which property and assets shall not include the
Excluded Assets.
 
“Collateral Documents” means, collectively, the provisions of Article X of this
Agreement, the Aircraft and Engine Mortgages, the Spare Parts Security
Agreement, the Bank Control Agreements, the Pledge Agreement and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Lender to secure any of the Obligations or any control
agreement entered into by a Loan Party with respect to a Controlled Account.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any indenture, mortgage, deed of trust, contract,
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.
 
“Control” means either (x) the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise
or (y) the ownership of 15% of a Person.  “Controlling” and “Controlled” have
meanings correlative thereto.
 
“Controlled Account” means a deposit account or securities account of any Loan
Party at a depository bank or other financial institution acceptable to the
Lender that has entered into account control agreements in form and substance
satisfactory to the Lender, and otherwise established in a manner satisfactory
to the Lender.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, including Slot trades.
 
“Dollar” and “$” mean lawful money of the United States.
 
“DOT” means the United States Department of Transportation.
 
“Effective Date” means the first date on which all of the conditions precedent
set forth in Section 4.01 are satisfied or waived.
 
“Engines” means any and/or all of the aircraft engines owned by any Loan Party.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, noise, air emissions and discharges to waste or
public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.
 
“Equipment” has the meaning specified in Section 10.01(a).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Assets” shall mean:
 
(a)           any permit or license issued by a Governmental Authority to any
Loan Party or any agreement or property subject to any agreement to which any
Loan Party is a party, in each case, only to the extent and for so long as the
terms of such permit, license or agreement or any Laws applicable thereto,
validly prohibit the creation by such Loan Party of a security interest in such
permit, license, agreement or property in favor of the Lender (after giving
effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any
successor provision or provisions) or any other applicable law (including the
Bankruptcy Code) or principles of equity); and
 
(b)           any Loan Party’s leasehold interest in any aircraft, airframe,
engine or part to the extent that the applicable lease validly prohibits the
creation by such Loan Party of a security interest in such leasehold interest,
and any aircraft, airframe, engine or part subject to a Lien permitted under
Section 7.01(b);
 
provided, however, that Excluded Assets shall not include any Proceeds (as
defined in the UCC), substitutions or replacements of any Excluded Assets
referred to in clause (a) or (b) (unless such Proceeds, substitutions or
replacements would constitute Excluded Assets referred to in clause (a) or (b)).
 
“Existing Indebtedness” means the Indebtedness set forth on Schedule 7.03.
 
 “FAA” means the Federal Aviation Administration.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantors” means, collectively, each of the existing and future direct and
indirect Subsidiaries of the Borrower.
 
“Guaranty” has the meaning specified in Section 11.01.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.
 
“Guaranteed Obligations” has the meaning specified in Section 11.01.
 
“Hangar Property” means that certain land area situated on the South Ramp at the
Honolulu International Airport, designated as Space No. 009-165 and subject to
the Hangar Facilities Lease between the State of Hawaii, Department of
Transportation, as lessor, and the Borrower, as lessee, (State Lease No.
DOT-A-06-0011) and any structures thereon.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 


 


 
 

--------------------------------------------------------------------------------

 


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than current trade accounts payable in the
ordinary course of business);
 
(e)           indebtedness secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
 
(f)           capital leases, operating leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interests in such
Person or any other Person or any warrants, rights or options to acquire such
Equity Interests, valued, in the case of redeemable preferred interests, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.
 
“Indemnified Liabilities” has the meaning set forth in Section 12.05.
 
“Indemnitees” has the meaning set forth in Section 12.05.
 
“International Interest” has the meaning as expressed in the Cape Town
Convention.
 
“Interest Payment Date” means the last Business Day of each month and the
Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor incurs
debt of the type referred to in clause (h) of the definition of “Indebtedness”
set forth in this Section 1.01 in respect of such Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, any Governmental Authority, in each case whether
or not having the force of law.
 


 


 
 

--------------------------------------------------------------------------------

 


“Leis Letter” means the letter, in form satisfactory to the Lender, from Dorvin
D. Leis to the Lender (x) representing to the Lender that he has converted all
of his outstanding loans to the Borrower into equity in the Borrower and (y)
covenanting that he will make an equity contribution to the Borrower during 2009
in the amount of [*].
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever intended for security (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Term Note, (c)
the Collateral Documents and (d) the Subordination Agreements.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Material Adverse Effect” means (a) a material adverse effect upon the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Loan Parties taken as a whole; (b) a material impairment of the
rights and remedies of the Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party; or (d) a material impairment of the Collateral; provided that a
termination of the Mesa Code Share Agreement shall not be deemed a “Material
Adverse Effect” for purposes of this Agreement.
 
“Maturity Date” means the earlier of (a) the two year anniversary of the
Effective Date and (b) the acceleration of the maturity of the Term Loan in
accordance with Section 8.02.
 
“Mesa Code Share Agreement” means that certain Code Share Agreement dated as of
February 9, 2007 between Mesa Airlines, Inc. and Mokulele Air Group, Inc.
 
“Minimum Proceeds Amount” means with respect to any offering of Equity Interests
by the Borrower, Net Cash Proceeds greater than $100,000 for each .5% interest
in the Borrower on a fully diluted basis (calculated immediately prior to such
offering).
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Cash Proceeds” means with respect to the issuance of any capital stock or
other Equity Interest by the Borrower, the excess of (i) the cash received in
connection with such issuance over (ii) the underwriting discounts and
commissions, and other out-of-pocket expenses, actually incurred by such Loan
Party in connection with such issuance.
 
“NPL” means the National Priorities List under CERCLA.
 


 
*Confidential
 
 

--------------------------------------------------------------------------------

 


“Obligations” means (i) all advances to, and debts, liabilities, obligations,
performance obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Term Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue (or would accrue but for the commencement of any case or
proceeding under any Debtor Relief Law) after the commencement by or against any
Loan Party or any Affiliate thereof of any case or proceeding under any Debtor
Relief Laws naming such Person as the debtor in such case or proceeding,
regardless of whether such interest and fees are allowed claims in such case or
proceeding and (ii) any Airline Services Agreement Obligations.
 
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” has the meaning specified in Section 3.01(b).
 
“Participant” has the meaning specified in Section 12.07(c).
 
“Permitted Liens” means Liens described (i) in Sections 7.01(a), and (c) (to the
extent such tax liens do not result in a material risk of loss of the applicable
asset), (ii) in  Section 7.01(d), with respect to Airframes and Engines, to the
extent permitted by the Aircraft and Engine Mortgages, and (iii) on Schedule
7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” means that certain Pledge Agreement by William J. Boyer, Jr.
and Golden Pacific Land Corporation in favor of the Lender, dated as of the
Effective Date.
 
“Pledged Collateral” has the meaning set forth in Section 10.01.
 
“Pledged Debt” means the Indebtedness set forth opposite each Loan Party’s name
on and as otherwise described in Schedule II.
 
“Pledged Equity” means the shares of stock and other Equity Interests set forth
opposite each Loan Party’s name on and as otherwise described in Schedule I.
 
“Pledged Spare Parts” has the meaning assigned to such term in the Spare Parts
Security Agreement.
 
“Republic” means Republic Airways Holdings Inc.
 
“Responsible Officer” means, (i) the chief executive officer, president, chief
financial officer, executive vice president, treasurer or assistant treasurer of
a Loan Party, and (ii) with respect to each Loan Party (other than the
Borrower), any person authorized by the Board of Directors or shareholders of
such Loan Party to execute documents in connection with the Loan Documents on
behalf of such Loan Party.  Any document delivered hereunder or thereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Loan Party’s stockholders, partners or members (or
the equivalent Persons thereof).
 
“Routes” means each right, license, permit, and other authorization whereby any
Loan Party is entitled or permitted to fly between two or more points, either
within one country or between two countries.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Credit Documents” means, collectively, (i) the Loan Documents and (ii)
the Airline Services Agreement.
 
“Silver Loan” has the meaning specified in Section 6.19.
 
“Smith Complaint” means the complaint filed with the Hawaii Civil Rights
Commission bearing the caption Stephanie L. Smith v. Mokulele Flight Service,
Inc. and Rob McKinney, as an individual; FEP No. WH-13805, EEOC Charge No.
37B-2007-00076.
 
“Spare Part” has the meaning specified in the Spare Parts Security Agreement.
 
“Spare Parts Security Agreement” has the meaning specified in Section
4.01(a)(ix).
 
“Subordination Agreement” means each of the Subordination Agreements, dated as
of the Effective Date, between the Lender and the subordinated creditor referred
to therein and acknowledged by the Borrower.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet lease in which the lessee is
contractually entitled to the tax benefits of ownership of the leased assets, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Term Borrowing” means any borrowing of the Term Loan in accordance with
Sections 2.01(a) or 2.01(c), as applicable.
 
“Term Commitment” means $8,000,000.
 
“Term Loan” means the extensions of credit by the Lender to the Borrower
pursuant to Section 2.01.
 
“Term Note” means a promissory note of the Borrower payable to the order of the
Lender, in substantially the form of Exhibit A.
 
“Title 49” means Title 49 of the United States Code, as amended and in effect
from time to time, and the regulations promulgated pursuant thereto.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Lender’s security interest in any item or portion of the Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.
 
“United States” and “U.S.” mean the United States of America.
 
“United States Citizen” has the meaning specified in Section 5.01.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b) (i)  The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
 
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(iii) The term “including” is by way of example and not limitation.
 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time.
 
1.04 References to Agreements and Laws.  Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06 Uniform Commercial Code.
 
Unless otherwise defined herein, terms used in Article X that are defined in the
UCC shall have the meanings assigned to them in the UCC.
 
 

 

ARTICLE II      THE TERM COMMITMENTS AND TERM LOAN

 
 
2.01 Making of the Term Loan
 
(a) Term Borrowing on the Effective Date. Subject to the terms and conditions
hereof, the Lender agrees to make, on the Effective Date, a Term Borrowing to
the Borrower in the amount as set forth in written notice to the Lender, such
amount to be a multiple of $100,000 up to $1,000,000 and in increments of
$500,000 thereafter (but not to exceed the Term Commitment).  Any amount
borrowed under this Section 2.01(a) and subsequently repaid or prepaid may not
be reborrowed.
 
(b) Mechanics of a Term Borrowing on the Effective Date.  Borrower shall provide
the Lender with written notice no later than 10:00 a.m. (New York City time) on
the Effective Date with respect to the Term Borrowing under Section
2.01(a).  The Lender shall make such Term Borrowing available to Borrower not
later than 3:00 p.m. (New York City time) on the Effective Date by wire transfer
of same day funds in Dollars to the Controlled Account designated by the
Borrower in such notice.
 
(c) Term Borrowing after the Effective Date.  Subject to the terms and
conditions hereof, the Lender agrees to make, upon notice from time to time from
the Borrower as set forth in Section 2.10(d), during the period that is the
earlier of 365 days following the Effective Date or the entry into service of
the sixth aircraft pursuant to the Airline Services Agreement, a Term Borrowing
to Borrower in a minimum amount of $1,000,000 and in increments of $500,000
thereafter, provided that the aggregate for such Term Borrowings and all
previous Term Borrowings shall not to exceed the Term Commitment  Any amount
borrowed under this Section 2.01(c)and subsequently repaid or prepaid may not be
reborrowed.
 
(d) Mechanics of a Term Borrowing after the Effective Date.  Borrower shall
provide the Lender with written notice no later no later than 10:00 a.m. (New
York City time) on the date that is at least two Business Days prior to the
proposed date of such Term Borrowing) under Section 2.01(c).  The Lender shall
make such Term Borrowing available to Borrower not later than 3:00 p.m. (New
York City time) on the date for such Term Borrowing set forth in such notice,
subject to the continued satisfaction of the conditions set forth in Section
4.02 by wire transfer of same day funds in Dollars to the Controlled Account
designated by the Borrower in such notice.
 
2.02 Repayment of Term Loan.  The Borrower shall repay to the Lender on the
Maturity Date the aggregate principal amount of the Term Loan outstanding on
such date.
 
 
2.03 Prepayments
 
The Borrower may not without prior written consent of the Lender, prepay the
Term Loan in whole or in part; provided that, the Borrower may prepay the Term
Loan, in whole or in part (x) upon 20 days notice to the Lender (subject to the
right of  the Lender, during such period, (I) to exercise its right under
Section 2.08 with respect to the amount of the Term Loan proposed to be prepaid,
and (II) in the event such prepayment is to occur utilizing any Indebtedness
referenced in clause (y)(ii) below, the Lender may elect to reduce the interest
rate on that portion of the Term Loan proposed to be so prepaid to the interest
rate so offered, and to the extent of such exercise or election by the Lender,
as applicable, such prepayment may not occur) and (y) so long as the amount
utilized for such prepayment represents either (i) the Net Cash Proceeds of an
issuance of additional Equity Interests pursuant to Section 7.17 or (ii)
Indebtedness that: (a) is at an interest rate at least 1% lower than the
Applicable Rate; and(b) is owed to a Person who is not an Affiliate of the
Borrower.
 
2.04 Interest
 
(a)
 Interest Rate.  Subject to the provisions of subsection (b) below, the Term
Loan shall bear interest on the outstanding principal amount thereof at a rate
per annum equal to the Applicable Rate.

 
(b)
 Default Rate.  Upon the occurrence and during the continuance of a Event of
Default, the Borrower shall pay interest on (i) the unpaid principal amount of
the Term Loan owing to the Lender, payable in arrears on the dates referred to
in clause (c) below and on demand, at a rate per annum equal at all times to 2%
per annum above the Applicable Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable on demand, at a rate per annum
equal at all times to 2% above the Applicable Rate.

 
(c)
 Payment Dates.  Interest on the Term Loan shall be due and payable in arrears
on each Interest Payment Date and, to the extent provided in Section 2.04(b), on
demand.

 
2.05 Computation of Interest.  All computations of interest shall be made on the
basis of a 365-day year and actual days elapsed.
 
2.06 Evidence of Indebtedness.  The Term Loan shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of
business.  The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the amount of the Term Loan made by the Lender to the
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Term Note, which shall evidence the Lender’s Term Loan
in addition to such accounts or records.  The Lender may attach schedules to the
Term Note and endorse thereon the date, amount and maturity of the Term Loan and
payments with respect thereto.
 
2.07 Payments Generally.
 
(a)
 All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender, at the account specified by the Lender in Dollars
and in immediately available funds not later than 2:00 p.m. (New York City time)
on the dates specified herein.  All payments received by the Lender after
2:00 p.m. (New York City time) shall be deemed received on the next succeeding
Business Day and any applicable interest shall continue to accrue.

 
(b)
 If any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest.

 
2.08 Conversion Option
 
The Lender may at any time until the Maturity Date and in its sole discretion
convert all or part (in increments of at least $500,000) of the unpaid principal
amount hereunder into such number of fully diluted shares (calculated
immediately prior to giving effect to such conversion) of the Borrower at a
conversion rate of 2.8875% per  $500,000.
 
 
 

ARTICLE III       TAXES  

 
3.01 Taxes
 
(a)
 Except as otherwise provided in this Section 3.01, any and all payments by the
Borrower to or for the account of the Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities with respect thereto, excluding, in the
case of the Lender, taxes imposed on or measured by its overall net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which the Lender is
organized or maintains its Lending Office or is otherwise a resident or doing
business (other than a jurisdiction in which such Person is deemed to be doing
business solely as a result of entering into, or performing its obligations
under, any Loan Document) (all non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”).  If the Borrower shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to the Lender, then, except as otherwise provided in this Section
3.01, (i) the sum payable shall be increased as necessary so that after making
all required deductions with respect to Taxes (including deductions applicable
to additional sums payable under this Section), the Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Lender the original or a certified
copy of a receipt evidencing payment thereof to the extent such a receipt is
issued therefor, or other written proof of payment thereof that is satisfactory
to the Lender.

 
(b)
 In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property, intangible,
mortgage recording taxes or similar charges or similar levies which arise from
any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 
(c)
 If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the Lender, the
Borrower shall also pay to the Lender at the time interest is paid, such
additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.

 
(d)
 The Borrower agrees to indemnify the Lender for (i) the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Lender, (ii)
amounts payable under Section 3.01(c) without duplication and (iii) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; but excluding amounts resulting from the failure to
comply with the requirements of Section 12.05.  Payment under this subsection
(d) shall be made within 30 days after the date the Lender makes a demand
therefor.

 
3.02 Matters Applicable to All Requests for Compensation.  A certificate of the
Lender claiming compensation under this Article III and setting forth the
additional amount or amounts to be paid to it hereunder and the basis therefor
shall be conclusive in the absence of manifest error.  In determining such
amount, the Lender may use any reasonable averaging and attribution methods.
 
3.03 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Term Loan and repayment of all other Obligations
hereunder.
 
 

ARTICLE IV        CONDITIONS PRECEDENT TO TERM LOAN

 
 
4.01 Effective Date Conditions.  The obligation of the Lender to make the Term
Loan on the Effective Date pursuant to Sections 2.01(a) and 2.01(b) shall become
effective on the first date on which all of the following conditions precedent
shall have been satisfied to the satisfaction of the Lender:
 
(a)
 The Lender’s receipt of the following, each of which shall be originals,
facsimiles or in ‘PDF’ format by electronic mail (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance satisfactory to the Lender:

 
(i)
 duly executed and completed counterparts hereof (in the form provided and
specified by the Lender) that, when taken together, bear the signatures of (1)
the Borrower, (2) each Guarantor, and (3) the Lender;

 
(ii)
 Each of the following:

 
(A)
 to the extent consisting of shares of stock or other certificated securities,
certificates representing the Pledged Equity accompanied by undated stock powers
executed in blank;

 
(B)
 evidence (1) of the insurance required by the terms of this Agreement and the
other Loan Documents and (2) that the Lender has been named as additional
insured and/or loss payee thereunder to the extent required under Section 6.07;
and

 
(C)
 completed requests for information, dated on or before the Effective Date,
listing all effective financing statements that name any Loan Party as debtor,
together with copies of such financing statements.

 
(iii)
 such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

 
(iv)
 such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each of the
Loan Parties is validly existing and in good standing in its jurisdiction of
organization;

 
(v)
 a favorable opinion of Allen Sakai, Esq., counsel to the Loan Parties,
addressed to the Lender, in form and substance satisfactory to the Lender;

 
(vi)
 a favorable opinion of Daugherty, Fowler, Peregrin, Haught & Jenson, special
aviation counsel to the Lender with regard to, among other things, (A) the
granting of a security interest and perfection of the security interest in
Engines owned by the Loan Parties in favor of the Lender and (B) the absence of
Liens (other than Liens granted in connection with this Agreement) on engines
and aircraft spare parts on which the Lender is entitled to have a Lien, in each
case, in form and substance satisfactory to the Lender;

 
(vii)
 a certificate of a Responsible Officer of each Loan Party either (A) listing
all consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required;

 
(viii)
 aircraft and engine mortgage and security agreements, in substantially the form
attached hereto as Exhibit C, duly executed by each Loan Party that owns any
Airframes or Engines (and in respect of all such Airframes and Engines) as of
the Effective Date, except as provided by Section 6.18;

 
(ix)
 Spare Parts Security Agreement, in substantially the form attached hereto as
Exhibit B, duly executed by each Loan Party that owns any Spare Parts as of the
Effective Date;

 
(x)
 a copy of the Pledge Agreement duly executed by each party thereto;

 
(xi)
 a copy of each Bank Control Agreement;

 
(xii)
 a copy of the Administrative Services Agreement duly executed by each party
thereto;

 
(xiii)
 a copy of the Airline Services Agreement duly executed by each party thereto;

 
(xiv)
 a copy of a Subordination Agreement duly executed by (x) William J. Boyer and
Yung J. Boyer and (y) William J. Boyer, Jr., respectively;

 
(xv)
 evidence that all registrations requested by the Lender in accordance with the
Cape Town Convention have been made and are (or will be) effective pursuant to
the terms of the Cape Town Convention;

 
(xvi)
 evidence that (x) all FAA filings for Airframes, Engines and Pledged Spare
Parts requested by the Lender have been made and are (or will be) effective to
perfect the Lender’s security interest in such Airframes, Engines and Pledged
Spare Parts, as applicable, and (y) all FAA filings for Airframes and Engines
leased by the Borrower have been made;

 
(xvii)
 financing statements, in proper form for filing under the Uniform Commercial
Code of all jurisdictions that the Lender may deem necessary or desirable in
order to perfect and protect the first priority liens and security interests
created hereunder, covering the Collateral described in Article X;

 
(xviii)
 certified true copies of the plans, timeline, drawings, invoices, merchant
contracts and the building contract with respect to the Hangar Property;

 
(xix)
 copies of all written communications received by any Loan Party from any taxing
authority in respect of the failure to file any tax returns as listed in
Schedule 5.11;

 
(xx)
 a copy of an employment agreement between the Borrower and William J. Boyer,
Jr. in form and substance satisfactory to the Lender;

 
(b)
 The representations and warranties of the Borrower and each other Loan Party
contained in Article V and each other Loan Document, and which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date;

 
(c)
 No Default shall exist or would result from the making of the Term Loan
pursuant to Section 2.01:

 
(d)
 No material work disruptions or stoppages by employees of any of the Loan
Parties shall have occurred and be continuing.

 
(e)
 William J. Boyer, Jr. shall have converted his outstanding personal loans to
the Borrower into equity in the Borrower and has provided evidence satisfactory
to the Lender of such conversion.

 
(f)
 The Leis Letter has been executed and delivered to the Lender.

 
4.02 Post-Effective Date Conditions.
 
 The obligation of the Lender to advance any Term Borrowing pursuant to Section
2.01(c) shall become effective on the first date on which all of the following
conditions precedent shall have been satisfied to the satisfaction of the
Lender:
 
(a)
 The Effective Date shall have occurred;

 
(b)
 The representations and warranties of the Borrower and each other Loan Party
contained in Article V and each other Loan Document, and which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of the
Term Borrowing pursuant to Section 2.01(c) as certified by a Responsible Officer
of each Loan Party to the Lender;

 
(c)
 No Default shall exist or would result from the making of such Term Borrowing;

 
(d)
 No event or circumstance shall have occurred since the Effective Date that, in
the view of each of the Lender, in its sole discretion, has resulted in a
Material Adverse Effect that is continuing or that would be reasonably expected
to result in a Material Adverse Effect; and

 
(e)
 The Borrower shall have delivered to the Lender a certificate from a
Responsible Officer of the Borrower certifying that the conditions precedent to
such Term Borrowing have been satisfied (except as to matters that require the
approval or satisfaction of the Lender), together with such evidence with
respect thereto as the Lender may request.

 

 

ARTICLE V    REPRESENTATIONS AND WARRANTIES

 
                          
The Loan Parties jointly and severally represent and warrant to the Lender that:
 
5.01 Existence, Qualification and Power; Compliance with Laws; “Air Carrier
Status”.  Each Loan Party (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents and (c) is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in the case of clause (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.  The
Borrower (and no other Loan Party) is an “air carrier” within the meaning of
Section 40102 of Title 49 and holds a certificate under Section 41102 of Title
49 or commuter air carrier authorizations.  Each such Person holds air carrier
operating certificates issued pursuant to Chapter 447 of Title 49.  The Borrower
is an “air carrier” and is  a “citizen of the United States” as defined in
Section 40102(a)(15) of Title 49 (a “United States Citizen”).  The Borrower
possesses all necessary governmental certificates, franchises, licenses,
permits, rights, authorizations and concessions and consents which are material
to the operation of the Routes flown by it and the conduct of its business and
operations as currently conducted.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Except as set forth on Schedule
5.02, no Loan Party is in material breach of any material Contractual
Obligation.
 
5.03 Governmental Authorization; Other Consents.  Except for any review by the
Department of Transportation in respect of a substantial change of operations
and/or a substantial change of ownership of the Borrower pursuant to 14 C.F.R.
Part 204, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents or (iii) the perfection or maintenance of
the Liens created under the Collateral Documents except in each case for such
consents, exemptions, authorizations, approvals, actions, notices and filings
listed on Schedule 5.03 hereto, all of which have been duly obtained, taken,
given or made and are in full force and effect.
 
5.04 Binding Effect.    This Agreement and each other Loan Document has been
duly executed and delivered by each Loan Party that is party thereto.  This
Agreement constitutes and each other Loan Document constitutes a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.
 
5.05 [Intentionally Omitted].
 
5.06 Litigation.  Except for the Smith Complaint, there are no actions, suits,
proceedings, claims or disputes pending or, to the best knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of the
Borrower’s Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.  The performance of any action by any Loan Party
required or contemplated by any of the Loan Documents is not restrained or
enjoined (either temporarily, preliminary or permanently).  There are no
actions, suits or proceedings pending that challenge the validity of any Loan
Document or the applicability or enforceability of any Loan Document which seek
to void, avoid, limit, or otherwise adversely affect the security interest
created by or in any Loan Document or any payment made pursuant thereto.
 
5.07 No Default.  No Default has occurred and is continuing or would result from
the execution, delivery or performance of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby.
 
5.08 Ownership of Property
 
(a) The Collateral subject to each Aircraft and Engine Mortgage and the Spare
Parts Security Agreement is free and clear of all Liens other than Permitted
Liens.
 
(b) No Loan Party (other than the Borrower) currently owns or will own any
interest in any Spare Part.
 
(c) No Loan Party (other than the Borrower) currently owns or will own any
interest in any Engine or Airframe.
 
5.09 Environmental Compliance
 
(a)           None of the properties currently owned or operated by any Loan
Party, and, to the best of the Borrower’s knowledge, formerly owned or operated
by any Loan Party, is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list; there are no and never
have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or, to the best of the Borrower’s knowledge,
on any property formerly owned or operated by any Loan Party, which treatment,
storage or disposal could individually, or in the aggregate reasonably be
expected to have a Material Adverse Effect; there is no asbestos or
asbestos-containing material on any property currently owned by any Loan Party
as could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect; and to the best of the Borrower’s knowledge Hazardous
Materials have not been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party in each case as could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.
 
(b)           No Loan Party is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party have been disposed of in a manner not reasonably expected to
result in Material Adverse Effect.
 
5.10 Insurance.  The properties of the Loan Parties are insured or reinsured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party operates.
 
5.11 Taxes.  Except as set forth on Schedule 5.11, the Loan Parties have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid or made adequate provision for payment of all Federal,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets that are due and
payable, except, in each case, those which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  There is no
proposed tax assessment against any Loan Party that would, if made, have a
Material Adverse Effect.  No Loan Party is party to any tax sharing agreement
with any Person.  No Loan Party is aware of any potential Liens on their
properties, income or assets as a result of any nonpayment of any such taxes.
 
5.12 ERISA Compliance. The Borrower has no Plans.
 
5.13 Subsidiaries; Equity Interests.  Each Loan Party has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and non-assessable, and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents.  Set forth in Part (b) of Schedule 5.13
is a complete and accurate list of all Investments (other than (i) Cash
Equivalents and (ii) those Investments set forth in Part (a) of Schedule 5.13)
held by any Loan Party on the date hereof, showing as of the date hereof the
amount, obligor or issuer and maturity, if any, thereof.  No Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Part (a) or Part (b) of Schedule 5.13.
 
5.14 Margin Regulations; Investment Company Act; 
 
(a)
 The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of the Term
Loan will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying any margin stock.

 
(b)
 None of the Borrower or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 (the
“ICA”).  Neither the making of the Term Loan nor the application of the proceeds
or repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any the ICA or any rule, regulation or order of the SEC thereunder.

 
5.15 Disclosure.  All information that has been made available to the Lender by
the Borrower or any of its representatives in connection with the transactions
contemplated hereby is complete and correct in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein not misleading
in light of the circumstances under which such statements were made.
 
5.16 Compliance with Laws.  Each Loan Party is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, or (b) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
5.17 Security/Priority
 
The provisions of the Loan Documents are effective to create in favor of the
Lender, legal, valid and first priority perfected Liens (subject, in the case of
priority, to Permitted Liens) on and security interests in all right, title and
interest in the Collateral, enforceable against each Loan Party that owns an
interest in such Collateral and any other Person.
 
5.18 Representations and Warranties as to Collateral.  (a)  Each Loan Party’s
exact legal name, as defined in Section 9-503(a) of the Uniform Commercial Code,
is correctly set forth in Schedule 5.18(a)(1) hereto.  Each Loan Party is
located (within the meaning of section 9-307 of the Uniform Commercial Code) and
has its chief executive office in the state or jurisdiction set forth in
Schedule 5.18(a)(1) hereto.  The information set forth in Schedule 5.18(a)(1)
hereto with respect to each Loan Party is true and accurate in all
respects.  Except as set forth in Schedule 5.18(a)(1), no Loan Party has
previously changed its name, location, chief executive office, type of
organization, jurisdiction of organization or organizational identification
number during the 5 years preceding the execution of this Agreement from those
set forth in Schedule 5.18(a)(1) hereto except as disclosed in Schedule
5.18(a)(2) hereto.
 
(b)
 Each Loan Party is the legal and beneficial owner of the Collateral of such
Loan Party free and clear of any Lien of others, except for Permitted Liens.

 
(c)
 Except for possessory interests of landlords and warehousemen, each Loan Party
has exclusive possession and control of the Equipment.  In the case of Equipment
located on leased premises or in warehouses, no lessor or warehouseman of any
premises or warehouse upon or in which such Equipment is located has (i) issued
any warehouse receipt or other receipt in the nature of a warehouse receipt in
respect of any Equipment, (ii) to the best knowledge of any Loan Party, issued
any document for any of any Loan Party’s Equipment and (iii) to the best
knowledge of any Loan Party, received notification of any secured party’s
interest (other than the security interest granted hereunder) in any Loan
Party’s Equipment.

 
(d)
 The Pledged Equity of any Subsidiary of any Loan Party pledged by each Loan
Party hereunder has been duly authorized and validly issued and is fully paid
and non-assessable.  If any Loan Party is an issuer of Pledged Equity, such Loan
Party confirms that it has received notice of such security interest.

 
(e)
 The Pledged Equity of any Subsidiary of any Loan Party pledged by each Loan
Party constitutes the percentage of the issued and outstanding Equity Interests
of the issuers thereof indicated on Schedule I hereto.  The Pledged Debt
constitutes all of the outstanding indebtedness owed to each Loan Party by the
issuers thereof and, as of the Effective Date, is outstanding in the principal
amount indicated on Schedule II hereto.

 
5.19 Indebtedness and Guaranteed Indebtedness.  All Indebtedness and Guaranteed
Indebtedness outstanding as of the Effective Date for each Loan Party (other
than the Obligations) is described on Schedule 7.03.
 
5.20 Deposit Accounts.  Schedule 5.20 lists all banks and other financial
institutions at which any Loan Party maintains deposit or other accounts in the
United States, and such Schedule correctly identifies the name, address and
telephone number of each depository, the name in which the account is held and
the complete account number therefor.
 
5.21 Outstanding Obligations
 
Except as set forth on Schedule 5.21, no Loan Party owes any obligation, for the
payment of money or otherwise, to any current or former Affiliate or current or
former shareholder.
 
5.22 Equity Interests
 
Schedule 5.22 sets forth all Persons that held an Equity Interest in the
Borrower during the 5 years preceding the execution of this Agreement.
 
5.23 Material Contracts and Obligations
 
Schedule 5.23 lists all contracts entered into by any Loan Party and any other
obligations of such Loan Party that may require payment by such Loan Party of
more than $10,000 in any calendar year and/or the performance by such Loan Party
of any material obligations..
 
5.24 Capital Structure
 
The capital structure of the Borrower is as set forth on Schedule 5.24 hereto.
 
5.25 Airframe Leases
 
The Airframes operated by the Borrower are subject to the leases as set forth on
Schedule 5.25.
 
 

ARTICLE VI     AFFIRMATIVE COVENANTS

 
 
So long as (i) the Term Loan remains outstanding or (ii) any other Obligation
hereunder which is accrued and payable shall remain unpaid or unsatisfied, the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Loan Party to:
 
6.01 Financial Statements.  Deliver to the Lender, in form and detail reasonably
satisfactory to the Lender:
 
(a)
 within 30 days following the Effective Date, the unaudited consolidated
financial statements of the Borrower and its Subsidiaries dated December 31,
2007, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the fiscal quarter ended on that date,
prepared in accordance with GAAP;

 
(b)
 as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be qualified in any material respect
except with respect to a “going concern” or like qualification or exception;

 
(c)
 as soon as available, but in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the Chief Executive Officer and the
Chief Financial Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year end audit adjustments and the absence of footnotes; and

 
(d)
 as soon as available, but in any event within 30 days after the end of each
month, other than the third month of any fiscal quarter, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal month,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal month and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal month of the previous fiscal year
and the corresponding portion of the previous fiscal year, all in reasonable
detail and certified by the Chief Executive Officer and the Chief Financial
Officer of the Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year end audit
adjustments and the absence of footnotes.

 
6.02 Certificates; Other Information.  Deliver to the Lender, in form and detail
reasonably satisfactory to the Lender:
 
(a)
 promptly after any request by the Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party, or any
audit of any of them;

 
(b)
 promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lender pursuant to any other clause of this
Section 6.02;

 
(c)
 promptly after the assertion or occurrence thereof, notice of any Environmental
Action against or of any noncompliance by any Loan Party with any Environmental
Law or Environmental Permit that could reasonably be expected to have a Material
Adverse Effect.

 
(d)
 promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party, or compliance with the terms of the Loan
Documents, as the Lender may from time to time reasonably request; and

 
(e)
 promptly upon request of the Lender a schedule listing all locations at which
$100,000 or more of Equipment of any Loan Party is located.

 
6.03
 Notices.  Promptly notify the Lender:

 
(a)
 of the occurrence of any Default;

 
(b)
 of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

 
(c)
 of any material setoff, claims (including with respect to material
environmental claims), withholdings or other defenses to which any of the
Collateral, or any of the Lender’s rights with respect to the Collateral, in any
material respect, are subject.

 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04 Payment of Obligations.  Pay all taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its income, businesses or franchises before any penalty accrues thereon, and
all claims (including claims for labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided that no such tax, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(i) such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor and (ii) such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such charge or claim.
 
6.05 Preservation of Existence, Etc.  (a)  Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.05 or 7.06; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or is due to a termination of the
Mesa Code Share Agreement; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect, except to
the extent that failure to do so is due to a termination of the Mesa Code Share
Agreement.
 
6.06 Maintenance of Properties.  (a)  Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance or reinsurance in
accordance with the terms of the Collateral Documents and otherwise with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days’ prior notice to
the Lender of termination, modification, lapse or cancellation of such insurance
or reinsurance.  Each such policy of insurance shall (a) name the Lender as an
additional insured thereunder as its interests may appear and (b) in the case of
each business interruption and casualty insurance policy, contain a loss payable
clause or endorsement, satisfactory in form and substance to the Lender, that
names the Lender as the loss payee thereunder for any covered loss.
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries consistent with GAAP shall be made of all
financial transactions and matters involving the assets and business of the
Borrower and its Subsidiaries; and (b) maintain such books of record and account
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower and its Subsidiaries.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Lender, at the expense of the Borrower, to visit and inspect any of its
properties, to inspect the Collateral, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (with the Borrower having the right to have a
representative present at all such communications) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Lender (or any of its respective representatives or
independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
 
6.11 Use of Proceeds.  Use the proceeds of the Term Loan to provide general
working capital and to pay ordinary operating costs and expenses of the Loan
Parties.
 
6.12 Further Assurances.  Promptly upon request by the Lender (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Lender may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Lender the rights granted or now or hereafter intended to
be granted to the Lender under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.
 
6.13 Cash Management System; Controlled Accounts; Initial Drawing.  Maintain and
cause each of its Subsidiaries to maintain (a) a cash management system
reasonably acceptable to the Lender and (b) all cash in Controlled Accounts
(except to the extent held in accounts not at any time having an aggregate
balance in excess of $25,000).
 
6.14 FAA and DOT Matters; Citizenship.  (a) possess and maintain, and cause each
other Loan Party to possess and maintain, all necessary franchises, licenses,
permits, rights, concessions, authorizations and consents which are material to
the operation of the Routes flown by it and the conduct of its business and
operations as currently conducted except in any case described in this clause
(a), where the failure to do so, either individually or in the aggregate, could
not be reasonably likely to have a Material Adverse Effect and (b) solely with
respect to the Borrower, (i) maintain at all times its status at the DOT, as
applicable, as an “air carrier” within the meaning of Section 40102(a)(2) of
Title 49, and hold a certificate under Section 41102(a)(1) of Title 49, or a
commuter air carrier authorization, as applicable; (ii) at all times hereunder
be a citizen of the United States as defined by Section 40102(a)(15) of Title 49
and as that statutory provision has been interpreted by the DOT pursuant to its
policies; and (iii) maintain at all times its status at the FAA as an air
carrier and hold air carrier operating certificates and other operating
authorizations issued by the FAA pursuant to 14 C.F.R. Sections 119, 121 or 135
as currently in effect or as may be amended or recodified from time to time.
 
6.15 Cape Town Convention.  With respect to the Cape Town Convention which has
been ratified by, and is in full force and effect in the United States of
America, the parties hereto hereby agree to permit the interests created under
the Loan Documents to constitute International Interests under the Cape Town
Convention. Upon request by the Lender, the Borrower at its own cost and expense
shall from time to time do or cause to be done any and all acts and things which
may be required or desirable (in the opinion of the Lender) to ensure that the
Lender has the full benefit of the Cape Town Convention in connection with any
Airframes or Engines, including:
 
(a)
 any matters connected with registering, perfecting, preserving and/or enhancing
any International Interest vested in the Lender with respect to any Airframes or
Engines and constituted by the Loan Documents;

 
(b)
 entry in to agreements (subordination or otherwise) to protect and/or enhance
and/or, improve the priority of any International Interest referred to in the
foregoing paragraph;

 
(c)
 excluding, in writing, the application of any provisions of the Cape Town
Convention that the Lender may deem desirable in connection with the foregoing;
and

 
(d)
 if any subsequent action taken by any party, including any permitted sublease
or re-registration of any Airframes or Engines, gives rise to a new
International Interest under the Cape Town Convention, registering such interest
with the International Registry (as such term is defined in the Cape Town
Convention) with the consent of the Lender, or any duly authorized agent
thereof, and any other party hereto as necessary to complete such registration.

 
6.16 Payment of Taxes.  Each Loan Party shall pay and discharge or cause to be
paid and discharged promptly all taxes payable by it, including taxes imposed
upon it, its income and profits, or any of its operations, its property (real,
personal or mixed) and all taxes with respect to tax, social security and
unemployment withholding with respect to its employees, before any thereof shall
become past due, except in each case, (i) to the extent such taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (x) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (y) such proceedings conclusively operate to stay the sale of
any portion of the Collateral to satisfy such taxes or (ii) where the failure to
pay or discharge such taxes would not result in aggregate liabilities in excess
of $50,000.
 
6.17 Hangar Property
 
The Borrower shall undertake best efforts to provide the Lender, within 180 days
of the Effective Date, a mortgage on and collateral assignment of its interest
in the Hangar Property together with such related title insurance and legal
opinions as well as any other documents reasonably requested by the Lender
(including all consents from any applicable landlord or Governmental Authority
as required by applicable law).
 
6.18 Subordinated Liens
 
In respect of any Airframe owned by the Borrower that is subject to a purchase
money security interest in favor of the Airframe manufacturer, the Borrower
shall use commercially reasonable efforts to enter into an aircraft mortgage and
security agreement in the form attached as Exhibit C in respect of such Airframe
and to obtain consent from such manufacturer to a subordinated lien on such
Airframe in favor of the Lender within 30 days of the Effective Date.
 
6.19 Subordination of Loan of Susan Silver
 
The Borrower shall undertake best efforts to obtain a subordination of all loans
by Susan Silver to the Borrower (the “Silver Loan”) within 30 days of the
Effective Date pursuant to a Subordination Agreement, which shall (a) include an
extension of the maturity date of the Silver Loan beyond the Maturity Date, (b)
provide that no principal shall be payable under the Silver Loan until all
amounts due hereunder have been paid to the Lender and (c) provide that no
interest shall be payable under the Silver Loan upon the occurrence of an Event
of Default.
 
6.20 Gates and other Airport Space
 
To the extent permitted by applicable law, the Borrower shall undertake
commercially reasonable efforts to provide the Lender, within 180 days of the
Effective Date, a mortgage on and collateral assignment of its interest in all
airport gate spaces, ticket counters, lounge spaces and any other airport spaces
leased to the Borrower from any Governmental Authority (including all consents
from any such Governmental Authority as required by applicable law).
 
6.21 Evidence of Debt Subject to Conversion
 
Within 150 days of the Effective Date, the Borrower shall provide such evidence
and documentation as required by the Lender in its sole discretion to document
the basis for the conversion (as carried out immediately prior to the Effective
Date) of loans to the Borrower by William J. Boyer, Jr. to Equity Interests in
the Borrower.
 
 

 

ARTICLE VII       NEGATIVE COVENANTS

 
 
So long as (i) the Term Loan remains outstanding, or (ii) any other Obligation
hereunder which is accrued and payable shall remain unpaid or unsatisfied, the
Borrower shall not, without the prior written consent of Lender, which consent,
with respect to Sections 7.03, 7.06, 7.21 and 7.22, shall not be unreasonably
withheld or delayed, nor shall it permit any other Loan Party to, directly or
indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Borrower or any of the Borrower’s
Subsidiaries as debtor, or sign or suffer to exist any security agreement
authorizing any secured party thereunder to file such financing statement, or
assign any accounts or other right to receive income, other than the following:
 
(a)
 Liens pursuant to any Loan Document;

 
(b)
 Liens existing on the Effective Date and set forth on Schedule 7.01;

 
(c)
 Liens for taxes, assessments or governmental charges or claims not delinquent
or which are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, if adequate reserves with respect thereto
are maintained on the books of the applicable Person in accordance with GAAP;

 
(d)
 Liens of landlords, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 
(e)
 Liens incurred or pledges or deposits in the ordinary course of business made
in connection with workers’ compensation, unemployment insurance and other
social security legislation, other than any Lien imposed by ERISA;

 
(f)
 Liens incurred or deposits made to secure the performance of tenders, bids,
trade contracts, leases (real and personal) (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance and return of money (but not borrowed money) bonds, reimbursement
obligations and chargeback rights of Persons performing credit card processing
services for a Loan Party and other obligations of a like nature incurred in the
ordinary course of business;

 
(g)
 easements, rights-of-way, restrictions, minor defects, encroachments or
irregularities of title and other similar charges or encumbrances affecting real
property which do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 
(h)
 Liens securing judgments and attachments or securing appeal or other surety
bonds related to such judgments;

 
(i)
 operating leases or subleases of real or personal property granted to others
not interfering in any material respect with the business of the Loan Parties,
taken as a whole;

 
(j)
 Liens in favor of collecting or payor banks and credit card processors having a
right of setoff, revocation, refund or chargeback with respect to money or
instruments of any Loan Party on deposit with or in possession of such bank; and

 
7.02 Investments.  Make or hold any Investments, except:
 
(a)
 Investments held by any Loan Party in the form of Cash Equivalents;

 
(b)
 equity Investments of the Borrower in any Subsidiary existing on the date
hereof;

 
(c)
 Investments in accounts, contract rights and chattel paper (each as defined in
the UCC), notes receivable and similar items arising or acquired in the ordinary
course of business and Investments received in settlement of amounts due to any
Loan Party effected in the ordinary course of business (including as a result of
Dispositions not prohibited by Section 7.06);

 
(d)
 Guarantees permitted by Section 7.03; and

 
(e)
 Investments (other than Cash Equivalents) existing on the Effective Date and
set forth on Schedule 5.13 hereof.

 
7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)
 Indebtedness under the Loan Documents;

 
(b)
 Existing Indebtedness and permitted future Indebtedness as provided by Schedule
7.03;

 
(c)
 Indebtedness incurred after the Effective Date consisting of Guarantees
permitted by Section 7.04;

 
(d)
 Indebtedness incurred in the ordinary course of business in connection with
letters of credit or surety bonds required by Law or third parties in connection
with the Loan Parties’ operations.

 
7.04 Guarantees and Other Liabilities.  Purchase or repurchase (or agree,
contingently or otherwise, so to do) the Indebtedness of, or assume, guarantee
(directly or indirectly or by an instrument having the effect of assuring
another’s payment or performance of any obligation or capability of so doing, or
otherwise), endorse or otherwise become liable, directly or indirectly, in
connection with the Indebtedness, stock or dividends of any Person, except (a)
for any guaranty of Indebtedness or other obligations of the Borrower or any
Guarantor if the Borrower or such Guarantor could have incurred such
Indebtedness or obligations under this Agreement, (b) by endorsement of
negotiable instruments for deposit or collection in the ordinary course of
business, (c) customary indemnities in favor of officers, employees, directors,
consultants, attorneys, accountants or other advisors, and (d) guarantees of
Obligations under the Loan Documents.
 
7.05 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person.
 
7.06 Dispositions.  Make any Disposition of Collateral, except:
 
(a)
 Dispositions of unused, obsolete or worn out property and surplus aircraft,
engines and parts related thereto, whether now owned or hereafter acquired, in
the ordinary course of business not to exceed $50,000 per year;

 
(b)
 Dispositions of inventory in the ordinary course of business (which, for the
avoidance of doubt shall not include the assets set forth on Schedule 7.06 or
any Spare Parts related thereto);

 
provided, however, that any Disposition pursuant to this Section 7.06 shall be
for fair market value.
 
7.07 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions
(except as provided in Section 7.17), except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom, each Loan Party (other than the Borrower) may make
Restricted Payments to any Loan Party which is its direct parent.
 
7.08 Change in Nature of Business.  Except for a termination of the Mesa Code
Share Agreement, engage in any line of business different from those lines of
business conducted by the Borrower and its Subsidiaries on the Effective Date.
 
7.09 Transactions with Affiliates.  Enter into any transaction of any kind with
any shareholder or Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Loan Party as would be obtainable by the
Borrower or such Loan Party at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.
 
7.10 Use of Proceeds.  Use the proceeds of any Term Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund Indebtedness originally incurred for such purpose.
 
7.11 Amendments of Organization Documents.  Amend any of its Organization
Documents.
 
7.12 Changes in Fiscal Year.  Make any change in fiscal year.
 
7.13 Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness.
 
7.14 Partnerships, Etc.  Become a general partner in any general or limited
partnership or joint venture.
 
7.15 Speculative Transactions.  Engage in any transaction involving any Swap
Contract.
 
7.16 Formation of Subsidiaries.  Organize or invest in any new Subsidiary.
 
7.17 Change in Capital Structure.  Except for (a) any exchange or
reapportionment of equity between William J. Boyer, Jr. and Dorvin D. Leis and
(b) any sale by William J. Boyer, Jr. of a portion of his Equity Interests in
the Borrower to a third party as approved by the Lender in its sole discretion
(it being understood that both of the foregoing shall always be subject to
Section 8.01(h)), make any material change in its equity capital structure as in
existence on the Effective Date or issue any new or additional Equity Interests;
provided that, subject to Section 2.03, the Borrower may issue additional Equity
Interests so long as the Net Cash Proceeds from such issuance are greater than
the Minimum Proceeds Amount (except in the case of the equity contribution as
provided by the Leis Letter, which shall not be subject to receipt of the
Minimum Proceeds Amount); provided further that, in the event that a proposed
sale by William J. Boyer, Jr. of a portion of his Equity Interests in the
Borrower as described by subpart (b) of this Section 7.17 is for an amount less
than the Minimum Proceeds Amount, the Lender shall have a right of first refusal
to purchase such Equity Interests.
 
7.18 Sales and Leasebacks.  Enter into any arrangement with any Person providing
for the leasing by any Loan Party of real or personal property that has been or
is to be sold or transferred by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party.
 
7.19 Negative Pledge Clauses.  Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents and (b) any agreements governing any purchase money Liens
or Capital Lease Obligations not prohibited hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby).
 
7.20 Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, any Loan Party, (b) make loans or advances to, or other Investments in,
any Loan Party or (c) transfer any of its assets to any Loan Party, except for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents and (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary.
 
7.21 Capital Expenditures
 
Make or become legally obligated to make any Capital Expenditures, except for
(a) Capital Expenditures not exceeding, in the aggregate for the Borrower and
its Subsidiaries during each Fiscal Year (commencing with the Fiscal Year ending
December 31, 2008, and on a noncumulative basis, with effect that amounts not
expended in any such period may not be carried forward to a subsequent period),
$25,000; (b) [*] and (c) [*].
 
7.22 Board Changes
 
Change the composition of the Board of Directors of the Borrower.
 
7.23 Material Contracts and Obligations
 
Enter into any contract or assume any other obligation that may require payment
by the Borrower of more than $10,000 in any calendar year and/or the performance
by the Borrower of any material obligations other than any such contract or
obligation reasonably incurred in the ordinary course of the Borrower’s business
and in respect of the day-to-day operations of the Borrower.
 
7.24 Compensation of Officers and Managers
 
Increase or materially amend the compensation of any officer or manager (or, in
the case of an officer or manager hired by the Borrower after the Effective Date
of this Agreement, enter into an employment agreement or employment relationship
with such officer or manager) except upon the prior consent of the Lender.
 
7.25 Debt Payments upon Event of Default
 
Upon the occurrence and during the continuance of an Event of Default, make any
payments of any kind whatsoever in respect of any of the obligations described
by Schedule 5.21.
 

*Confidential

--------------------------------------------------------------------------------



ARTICLE VIII      
EVENTS OF DEFAULT AND REMEDIES

                         
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
 
(a)
Non-Payment.  The Borrower or any other Loan Party fails to pay when and as
required to be paid herein, any amount of principal of, or interest on, the Term
Loan, or when and as the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 
(b)
Specific Covenants.  The Borrower fails to perform or observe any term, covenant
or agreement contained in any of Sections 6.03, 6.05, 6.07, 6.10, 6.11, 6.13,
6.14 or 6.15, or Article VII; or

 
(c)
Other Defaults.  Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
unremedied for five (5) Business Days after the earlier of the date on which
(A) a Responsible Officer becomes aware of such failure or (B) written notice
thereof shall have been given to the Borrower by the Lender; or

 
(d)
 Representations and Warranties.  Any representation, warranty, certification or
statement of fact made by or on behalf of the Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made; or

 
(e)
 Cross-Default on Indebtedness.  Any event shall have occurred that permits any
holder or holders (or a trustee or agent on behalf of such holder or holders) of
Indebtedness (other than Indebtedness hereunder) to demand the payment of such
Indebtedness prior to its stated maturity, or cash collateral in respect
thereof; or

 
(f)
Judgments.  There is entered against any Loan Party or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $100,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of such claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, there is a period of five (5) consecutive Business Days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 
(g)
 Invalidity of Loan Documents.  Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be valid and binding on or enforceable against any Loan
Party intended to be a party to it; any Loan Party files a motion or other
pleading seeking to challenge the validity of any Loan Document or the
applicability or enforceability of any Loan Document or which seeks to void,
avoid, limit, or otherwise adversely affect the security interest created by or
in any Loan Document or any payment made pursuant thereto; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 


 


 
 

--------------------------------------------------------------------------------

 
(h)
 Change of Control.  There occurs any Change of Control; or

 
(i)
 Collateral Document.  Any Collateral Document after delivery thereof (other
than pursuant to the terms thereof) ceases to create a valid and perfected lien
on and security interest in the Collateral purported to be covered thereby
having the priority contemplated by the Loan Documents; or

 
(j)
 Material Adverse Effect.  Other than a termination of the Mesa Code Share
Agreement, there occurs any event or circumstance that would give rise to a
Material Adverse Effect since the Effective Date; or

 
(k)
 Change in Business.  Other than a termination of the Mesa Code Share Agreement,
the Borrower and its Subsidiaries cease to operate their business as conducted
on the date hereof or cease to operate flights substantially in accordance with
the flight schedule of the Borrower and its Subsidiaries as of the Effective
Date; or

 
(l)
 Involuntary Proceedings.  An involuntary proceeding shall be commenced and not
dismissed or stayed within 60 days or an involuntary petition shall be filed in
a court of competent jurisdiction seeking (i) relief in respect of the Borrower
or any Subsidiary, or of a substantial part of the property or assets of the
Borrower or a Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of the property or
assets of the Borrower or a Subsidiary and the appointment continues
undischarged or unstayed for 60 calendar days, or (iii) the winding-up or
liquidation of the Borrower or any Subsidiary; or

 
(m)
  Voluntary Proceedings.  the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(m) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary  or for a substantial part of the property or assets of the Borrower
or any Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due (other than with
respect to Indebtedness described on Schedule 5.02); or

 
(n)
 Cross Default on Airline Services Agreement.  Any default under the Airline
Services Agreement which permits Shuttle America Corporation to terminate the
Airline Services Agreement; or

 
(o)
 Leis Letter.  Any default by Dorvin D. Leis under the Leis Letter.

 
(p)
 Cross Default on Administrative Services Agreement.  Any default by the
Borrower in the performance of its obligations under the Administrative Services
Agreement.

 
8.02 Remedies upon Event of Default.  Upon the occurrence of any Event of
Default described in Section 8.01(l) or (m) above, automatically, and upon the
occurrence and during the continuance of any other Event of Default, at the
request of the Lender:
 
(i)
the unpaid principal amount of all outstanding Term Loan, all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document shall be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 
(ii) 
 the Lender shall exercise all rights and remedies available to it under the
Loan Documents or applicable laws.

 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 or upon the commencement of any case or proceeding under any Debtor
Relief Law, any amounts received on account of any Obligations or from or with
respect to the Collateral or any enforcement proceedings with respect thereto
shall be applied by the Lender in such order as it so elects and, the balance,
if any, after all of the Obligations have been indefeasibly paid in full, to the
Borrower or as otherwise required by Law.
 
All payments made pursuant to this Section 8.03 shall be made to the Lender.
 
8.04 Default by the Lender
 
In respect of a Term Borrowing after the Effective Date and so long as (a) the
Borrower has fully satisfied the conditions set forth in Section 4.02 and (b)
the Borrower and the Guarantors have satisfied all their respective obligations
pursuant to this Agreement, any failure by the Lender to make a Term Borrowing
as provided by Section 2.01(c) shall be deemed a material default of this
Agreement by the Lender.
 
 
 

 
ARTICLE IX          
[INTENTIONALLY OMITTED]

 
                      
 
 
 

ARTICLE X       SECURITY

 
 
10.01 Grant of Security.  To induce the Lender to make the Term Loan, each Loan
Party hereby grants to the Lender, as security for the full and prompt payment
when due of the Obligations of such Loan Party a continuing Lien and security
interest in and to all Pledged Collateral of such Loan Party.  “Pledged
Collateral” means all of the property and assets (other than the Excluded
Assets) of each Loan Party and its estate, tangible and intangible, whether now
owned or hereafter acquired or arising and regardless of where located,
including but not limited to:
 
(a)
 all equipment in all of its forms, including, without limitation, all
machinery, tools, motor vehicles, vessels, aircraft, aircraft engines, aircraft
propellers, furniture and fixtures, and all parts thereof and all accessions
thereto and all software related thereto, including, without limitation,
software that is embedded in and is part of the equipment (any and all such
property being the “Equipment”);

 
(b)
 all inventory in all of its forms, including, without limitation, (i) all raw
materials, work in process, finished goods and materials used or consumed in the
manufacture, production, preparation or shipping thereof, (ii) goods in which
such Loan Party has an interest in mass or a joint or other interest or right of
any kind (including, without limitation, goods in which such Loan Party has an
interest or right as consignee) and (iii) goods that are returned to or
repossessed or stopped in transit by such Loan Party), and all accessions
thereto and products thereof and documents therefore, and all software related
thereto, including, without limitation, software that is embedded in and is part
of the inventory (any and all such property being the “Inventory”);

 
(c)
 all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (d), (e) or (f) below,
being the “Receivables”, and any and all such supporting obligations, security
agreements, mortgages, Liens, leases, letters of credit and other contracts to
the extent not referred to in clause (d), (e) or (f) below being the “Related
Contracts”);

 
(d)
 the following (the “Security Collateral”):

 
(i)
 the Pledged Equity and the certificates, if any, representing the Pledged
Equity, and all dividends, distributions, return of capital, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Equity
and all subscription warrants, rights or options issued thereon or with respect
thereto and all rights with respect to such Pledged Equity, including all rights
to vote such Pledged Equity or exercise rights under any partnership agreement,
limited liability company agreement or similar agreement relating to Initial
Pledged Equity;

 
(ii)
 the Pledged Debt and the instruments, if any, evidencing the Initial Pledged
Debt, and all interest, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Debt; and

 
(iii)
 all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Loan Party has now, or acquires from time to time hereafter, any
right, title or interest in any manner, and the certificates or instruments, if
any, representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, distributions, value, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all subscription warrants, rights or options issued
thereon or with respect thereto;

 
(e)
 the following (collectively, the “Account Collateral”):

 
(i)
 all deposit and other bank accounts and all funds and financial assets from
time to time credited thereto (including, without limitation, all cash
equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing such accounts;

 
(ii)
 all promissory notes, certificates of deposit, deposit accounts, checks and
other instruments from time to time delivered to or otherwise possessed by the
Lender for or on behalf of such Loan Party, including, without limitation, those
delivered or possessed in substitution for or in addition to any or all of the
then existing Account Collateral; and

 
(iii)
 all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Account Collateral;

 
(f)
 all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such Loan
Party pertaining to any of the Pledged Collateral; and

 
(g)
 all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and supporting obligations relating
to, any and all of the Pledged Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (g) of this Section 10.01 and this
clause (h)) and, to the extent not otherwise included, all (A) payments under
insurance (whether or not the Lender is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Pledged Collateral, (B) tort
claims, including, without limitation, all commercial tort claims and (C) cash.

 
10.02 Further Assurances.  
 
(a)
 Each Loan Party agrees that from time to time, at the expense of such Loan
Party, such Loan Party will promptly execute and deliver, or otherwise
authenticate, all further instruments and documents, and take all further action
that may be necessary or desirable, or that the Lender may reasonably request,
in order to perfect and protect any pledge or security interest granted or
purported to be granted by such Loan Party hereunder or to enable the Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Pledged Collateral of such Loan Party.  Without limiting the generality of the
foregoing, each Loan Party will, within a commercially reasonable time with
respect to Pledged Collateral of such Loan Party:  (i) at the request of the
Lender, mark conspicuously each document included in Inventory, each chattel
paper included in Receivables, each Related Contract, and each of its records
pertaining to such Pledged Collateral with a legend, in form and substance
satisfactory to the Lender, indicating that such document, chattel paper,
Related Contract, or Pledged Collateral is subject to the security interest
granted hereby; (ii) execute or authenticate and file such financing or
continuation statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Lender may reasonably
request, in order to perfect and preserve the security interest granted or
purported to be granted by such Loan Party hereunder; (iii) at the request of
the Lender, deliver to the Lender certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank; (iv) at the request of the Lender, take all action
reasonably necessary to ensure within the time required hereunder that the
Lender has control of Pledged Collateral consisting of deposit accounts,
electronic chattel paper, investment property, letter-of-credit rights and
transferable records as provided in Sections 9-104, 9-105, 9-106 and 9-107 of
the Uniform Commercial Code and in Section 16 of the Uniform Electronic
Transactions Act, as in effect in the jurisdiction governing such transferable
record; (v) at the request of the Lender, take all action reasonably necessary
to ensure that the Lender’s security interest is noted on any certificate of
ownership related to any Pledged Collateral evidenced by a certificate of
ownership; (vi) at the reasonable request of the Lender, cause the Lender to be
the beneficiary under all letters of credit that constitute Pledged Collateral,
with the exclusive right to make all draws under such letters of credit, and
with all rights of a transferee under Section 5-114(e) of the Uniform Commercial
Code; and (viii) deliver to the Lender evidence that all other action that the
Lender may deem reasonably necessary or desirable in order to perfect and
protect the security interest created by such Loan Party in the Pledged
Collateral under this Agreement has been taken.

 
(b)
 Each Loan Party hereby authorizes the Lender to file one or more financing or
continuation statements, and amendments thereto, including, without limitation,
one or more financing statements indicating that such financing statements cover
all assets or all personal property (or words of similar effect) of such Loan
Party, in each case without the signature of such Loan Party, and regardless of
whether any particular asset described in such financing statements falls within
the scope of the Uniform Commercial Code or the granting clause of this
Agreement.  A photocopy or other reproduction of this Agreement or any financing
statement covering the Pledged Collateral or any part thereof shall be
sufficient as a financing statement where permitted by Law.  Each Loan Party
ratifies its authorization for the Lender to have filed such financing
statements, continuation statements or amendments filed prior to the date
hereof.

 
(c)
 Each Loan Party will furnish to the Lender from time to time statements and
schedules further identifying and describing the Pledged Collateral of such Loan
Party and such other reports in connection with such Pledged Collateral as the
Lender may reasonably request, all in reasonable detail.

 
10.03 Rights of the Lender; Limitations on the Lender’s Obligations
 
(a)
   (i) Each Loan Party shall remain liable under the contracts and agreements
included in such Loan Party’s Pledged Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed (including paying cure costs if such
contracts or agreements are assumed), (ii) the exercise by the Lender of any of
the rights hereunder shall not release any Loan Party from any of its duties or
obligations under the contracts and agreements included in the Pledged
Collateral, and (iii) the Lender shall not have any obligation or liability
under the contracts and agreements included in the Pledged Collateral by reason
of this Agreement or any other Loan Document, nor shall the Lender be obligated
to perform any of the obligations or duties of any Loan Party thereunder or to
take any action to collect or enforce any claim for payment assigned hereunder.

 
(b)
 Except as otherwise provided in this subsection (b), each Loan Party will
continue to collect, at its own expense, all amounts due or to become due such
Loan Party under the Receivables and Related Contracts.  In connection with such
collections, such Loan Party may take (and, at the Lender’s direction, will
take) such action as such Loan Party or the Lender may reasonably deem necessary
or advisable to enforce collection of the Receivables and Related Contracts;
provided, however, that, subject to any requirement of notice provided in
Section 8.02, the Lender shall have the right at any time, upon the occurrence
and during the continuance of an Event of Default, to notify the obligors under
any Receivables and Related Contracts of the assignment of such Receivables and
Related Contracts to the Lender and to direct such obligors to make payment of
all amounts due or to become due to such Loan Party thereunder directly to the
Lender and, upon such notification and at the expense of such Loan Party, to
enforce collection of any such Receivables and Related Contracts, to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Loan Party might have done, and to otherwise exercise
all rights with respect to such Receivables and Related Contracts, including,
without limitation, those set forth in Section 9-607 of the Uniform Commercial
Code.  Upon and during the exercise by the Lender of any of the remedies
described in the proviso of the immediately preceding sentence, (i) any and all
amounts and proceeds (including, without limitation, instruments) received by
such Loan Party in respect of the Receivables and Related Contracts of such Loan
Party shall be received in trust for the benefit of the Lender hereunder, shall
be segregated from other funds of such Loan Party and shall be forthwith paid
over to the Lender in the same form as so received (with any necessary
indorsement) to be deposited in a collateral account maintained with the Lender
and applied as provided in Section 10.05(b) and (ii) such Loan Party will not
adjust, settle or compromise the amount or payment of any Receivable or amount
due on any Related Contract, release wholly or partly any obligor thereof, or
allow any credit or discount thereon.  No Loan Party will permit or consent to
the subordination of its right to payment under any of the Receivables and
Related Contracts to any other indebtedness or obligations of the obligor
thereof.

 
(c)
 The Lender shall have the right to make test verification of the Receivables in
any manner and through any medium that it considers advisable in its reasonable
discretion, and each Loan Party agrees to furnish all such assistance and
information as the Lender may reasonably require in connection therewith.

 
10.04 Covenants of the Loan Parties with Respect to Pledged Collateral.  Each
Loan Party hereby covenants and agrees with the Lender that from and after the
date of this Agreement and until the Obligations (other than contingent
indemnification obligations which are not then due and payable) are fully
satisfied:
 
(a)
 Delivery and Control of Pledged Equity

 
(i)
 All certificates or instruments representing or evidencing Pledged Equity shall
be delivered to and held by or on behalf of the Lender pursuant hereto at the
request of the Lender, and shall be in suitable form for transfer by delivery,
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the Lender.

 
(ii)
 With respect to any Pledged Equity in which any Loan Party has any right, title
or interest and that constitutes an uncertificated security, such Loan Party
will cause the issuer thereof either (i) to register the Lender as the
registered owner of such security or (ii) to agree in an authenticated record
with such Loan Party and the Lender that such issuer will comply with
instructions with respect to such security originated by the Lender without
further consent of such Loan Party, such authenticated record to be in form and
substance reasonably satisfactory to the Lender.  With respect to any Security
Collateral in which any Loan Party has any right, title or interest and that is
not an uncertificated security, upon the request of the Lender, such Loan Party
will notify each such issuer of Pledged Equity that such Pledged Equity is
subject to the security interest granted hereunder.

 
(iii)
 Except as provided in Section 10.05, such Loan Party shall be entitled to
receive all cash dividends paid in respect of the Pledged Equity with respect to
the Pledged Equity.

 
(iv)
 Except as provided in Section 10.05 and subject to Article VII, such Loan Party
will be entitled to exercise all voting, consent and corporate rights with
respect to the Pledged Equity.

 
(b)
 Maintenance of Records.  Such Loan Party will keep and maintain, at its own
cost and expense, satisfactory and complete records of the Pledged Collateral,
in all material respects, including, without limitation, a record of all
payments received and all credits granted with respect to the Pledged Collateral
and all other dealings concerning the Pledged Collateral in each case in
accordance with its normal business practice.

 
(c)
 Indemnification with Respect to Pledged Collateral.  In any suit, proceeding or
action brought by the Lender relating to any Pledged Collateral for any sum
owing thereunder or to enforce any provision of any Pledged Collateral in each
case, brought by the Lender in accordance with this Agreement, such Loan Party
will save, indemnify and keep the Lender harmless from and against all expense,
loss or damage suffered by the Lender by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the obligor
thereunder, arising out of a breach by such Loan Party of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to, or in favor of, such obligor or its successors from such Loan
Party, and all such obligations of such Loan Party shall be and remain
enforceable against and only against such Loan Party and shall not be
enforceable against the Lender.

 
(d)
 Limitation on Liens on Pledged Collateral.  Such Loan Party will defend the
Pledged Collateral against and take such other action as is necessary to remove,
any Lien on the Pledged Collateral except Liens permitted under Section 7.01 and
will defend the right, title and interest of the Lender in and to all of such
Loan Party’s rights under the Pledged Collateral against the claims and demands
of all Persons whomsoever other than claims or demands arising out of Liens
permitted under Section 7.01.

 
(e)
 Limitations on Modifications of Receivables.  Except with respect to
intercompany Receivables among the Loan Parties, such Loan Party will not,
without the Lender’s prior written consent, grant any extension of the time of
payment under or in respect of any of the Receivables or Related Contracts,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof, or allow
any credit or discount whatsoever thereon other than any of the foregoing which
are done in the ordinary course of business, consistent with past practices, and
trade discounts granted in the ordinary course of business of such Loan Party.

 
(f)
 Notices.  Such Loan Party will advise the Lender promptly after it obtains
knowledge thereof, in reasonable detail, (i) of any Lien asserted against any of
the Pledged Collateral other than Liens permitted under Section 7.01, and (ii)
of the occurrence of any other event which would result in a material adverse
change with respect to the aggregate value of the Pledged Collateral or on the
security interests created hereunder.

 
(g)
 Maintenance of Equipment.  Such Loan Party will keep and maintain the Equipment
in good operating condition sufficient for the continuation of the business
conducted by such Loan Party on a basis consistent with past practices, ordinary
wear and tear excepted.

 
10.05 Remedies.  If any Event of Default shall have occurred and be continuing:
 
(a)
 The Lender may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party upon default under the Uniform
Commercial Code (whether or not the Uniform Commercial Code applies to the
affected Pledged Collateral) and also may:  (i) require each Loan Party to, and
each Loan Party hereby agrees that it will at its expense and upon request of
the Lender forthwith, assemble all or part of the Pledged Collateral as directed
by the Lender and make it available to the Lender at a place and time to be
designated by the Lender that is reasonably convenient to such Loan Party and
the Lender; (ii) without notice except as specified below, sell the Pledged
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Lender’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other terms as are commercially reasonable; (iii) occupy
any premises owned or leased by any of the Loan Parties where the Pledged
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Loan Party in respect of such occupation; and (iv) exercise
any and all rights and remedies of any of the Loan Parties under or in
connection with the Pledged Collateral, or otherwise in respect of the Pledged
Collateral, including, without limitation, (A) any and all rights of such Loan
Party to demand or otherwise require payment of any amount under, or performance
of any provision of, the Receivables, the Related Contracts and the other
Pledged Collateral, (B) withdraw, or cause or direct the withdrawal, of all
funds with respect to the Account Collateral and (C) exercise all other rights
and remedies with respect to the Receivables, the Related Contracts and the
other Pledged Collateral, including, without limitation, those set forth in
Section 9-607 of the Uniform Commercial Code.  To the extent not inconsistent
with the Federal Aviation Act, the DOT requirements and the FAA requirements,
the Lender may be the purchaser of any or all of the Pledged Collateral at any
such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at such sale, to use and apply any of the Obligations owed to
such Person as a credit on account of the purchase price of any Collateral
payable by such Person at such sale.  Each purchaser at any such sale shall
acquire the property sold absolutely free from any claim or right on the part of
the Grantors, and each Grantor hereby waives, to the fullest extent permitted by
law, all rights of redemption, stay or appraisal which it now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.  Each Loan Party agrees that, to the extent notice of sale
shall be required by law, at least 10 days’ notice to such Loan Party of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.  The Lender shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given.  The Lender may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Any Account Collateral and any Proceeds of any Security Collateral
may be applied by the Lender towards payment of the Obligations.

 
(b)
 Any cash held by or on behalf of the Lender and all cash proceeds received by
or on behalf of the Lender in respect of any sale of, collection from, or other
realization upon all or any part of the Pledged Collateral shall be applied
against the Obligations, in the manner set forth in Section 8.03.  Any surplus
of such cash or cash proceeds held by the Lender and remaining after payment in
full of the Obligations shall be paid over to the applicable Loan Party or to
whomever may be lawfully entitle to receive such surplus.

 
(c)
 All payments received by any Loan Party under or in connection with the Pledged
Collateral shall be received in trust for the benefit of the Lender, shall be
segregated from other funds of such Loan Party and shall be forthwith paid over
to the Lender in the same form as so received (with any necessary indorsement).

 
(d)
 The Lender may, without notice to any Loan Party except as required by law or
Section 8.02 and at any time or from time to time, charge, set off and otherwise
apply all or any part of the Obligations against any funds held with respect to
the Account Collateral or in any other deposit account.

 
(e)
 The Lender is authorized, in connection with any sale of the Security
Collateral pursuant to this Section 10.05, to deliver or otherwise disclose to
any prospective purchaser of the Security Collateral any information in its
possession relating to such Security Collateral.

 
10.06 Modifications .The Liens, lien priority and other rights and remedies
granted to the Lender pursuant to this Agreement and the other Secured Credit
Documents shall not be modified, altered or impaired in any manner by any other
financing or extension of credit or incurrence of Indebtedness by any of the
Loan Parties or by any other act or omission whatsoever.
 
10.07 Release; Termination.  Upon the latest of (i) the payment in full in cash
of the Obligations (other than contingent indemnification obligations which are
not then due and payable) or the conversion of the outstanding amount of the
Term Loan pursuant to Section 2.08 and (ii) the Maturity Date, the pledge and
security interest granted hereby shall terminate and all rights to the Pledged
Collateral shall revert to the applicable Loan Party.  Upon any such
termination, the Lender will, at the applicable Loan Party’s expense, execute
and deliver to such Loan Party such documents as such Loan Party shall
reasonably request to evidence such termination.
 
 

 
ARTICLE XI       
GUARANTY

 
 
11.01 Guaranty.  Each Guarantor, severally, unconditionally and irrevocably
guarantees (the undertaking by each Guarantor under this Article XI being the
“Guaranty”) the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all of the Obligations of each of the other Loan Parties now or hereafter
existing under or in respect of the Loan Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnification payments, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Lender in enforcing any rights under this
Guaranty or any other Loan Document.  Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors.
 
11.02 Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Lender with
respect thereto.  The Obligations of each Guarantor under this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any Loan
Party under the Loan Documents, and a separate action or actions may be brought
and prosecuted against such Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against any other Loan Party or whether any other
Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this Guaranty shall be absolute, unconditional and irrevocable
irrespective of, and such Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any and all of the following:
 
(a)
 any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

 
(b)
 any change in the time, manner or place of payment of, or in any other term of,
all or any of the Guaranteed Obligations or any other Obligations of any Loan
Party under the Loan Documents, or any other amendment or waiver of or any
consent to departure from any Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or any of its Subsidiaries or otherwise;

 
(c)
 any taking, exchange, release or nonperfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from this
Guaranty or any other guaranty, for all or any of the Guaranteed Obligations;

 
(d)
 any manner of application of Collateral, or proceeds thereof, to all or any of
the Guaranteed Obligations, or any manner of sale or other disposition of any
Collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents, or any other property and assets of
any other Loan Party or any of its Subsidiaries;

 
(e)
 any change, restructuring or termination of the corporate structure or
existence of any other Loan Party or any of its Subsidiaries;

 
(f)
 any failure of the Lender to disclose to any Loan Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to the Lender, as the case may be (such Guarantor waiving any duty on the
part of the Lender to disclose such information);

 
(g)
 the failure of any other Person to execute this Agreement or any other
guarantee or agreement of the release or reduction of the liability of any of
the other Loan Parties or any other guarantor or surety with respect to the
Guaranteed Obligations; or

 
(h)
 any other circumstance (including, without limitation, any statute of
limitations or any existence of or reliance on any representation by the Lender)
that might otherwise constitute a defense available to, or a discharge of, such
Guarantor, any other Loan Party or any other guarantor or surety.

 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Lender or by any other Person upon the
insolvency, bankruptcy or reorganization of any other Loan Party or otherwise,
all as though such payment had not been made.
 
11.03 Waivers and Acknowledgments.
 
(a)
 Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty, and any
requirement that the Lender protect, secure, perfect or insure any Lien or any
property or assets subject thereto or exhaust any right or take any action
against any other Loan Party or any other Person or any Collateral.

 
(b)
 Each Guarantor hereby unconditionally waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.  Each Guarantor
acknowledges and agrees that this Guaranty is a guarantee of payment and not of
collection.

 
(c)
 Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Lender which in any manner impairs, reduces, releases or otherwise adversely
affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights to proceed against any
of the other Loan Parties, any other guarantor or any other Person or any
Collateral, and (ii) any defense based on any right of setoff or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

 
(d)
 Each Guarantor acknowledges that the Lender may, without notice to or demand
upon such Guarantor and without affecting the liability of such Guarantor under
this Guaranty, foreclose under any Collateral Document by nonjudicial sale, and
such Guarantor hereby waives any defense to the recovery by the Lender against
such Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable law.

 
(e)
 Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Lender to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by the Lender.

 
(f)
 Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 11.02 and this Section 11.03
are knowingly made in contemplation of such benefits.

 
11.04 Subrogation.  Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or may hereafter acquire against
any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of its Obligations under this
Guaranty or under any other Loan Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Lender against such other Loan Party or any other insider guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from such other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, until
such time as all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash and the Term Loan shall
have expired or terminated.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of all of the Guaranteed Obligations and all
other amounts payable under this Guaranty and (b) the Maturity Date, such amount
shall be received and held in trust for the benefit of the Lender (in the same
form as so received) and shall forthwith be paid to the Lender (without any
necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising.  If (i) any Guarantor
shall pay to the Lender all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash and (iii) the Maturity Date shall have
occurred, the Lender will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from the
payment made by such Guarantor pursuant to this Guaranty.
 
11.05 Continuing Guarantee; Assignments.  This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until the latest of (i) the
payment in full in cash of all of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Maturity Date, (b) be binding
upon each Guarantor and its successors and assigns and (c) inure to the benefit
of, and be enforceable by, the Lender and its respective successors, transferees
and assigns.  Without limiting the generality of clause (c) of the immediately
preceding sentence, the Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of the Term Loan owing to it and the Term Note
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Lender Party
under this Article XI or otherwise, in each case as provided in Section
12.07.  Notwithstanding clause (b) of this Section 11.05, no Guarantor may
assign any of its obligations under this Guaranty.
 
11.06 No Reliance.  Each Guarantor has, independently and without reliance upon
the Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty and each other Loan Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each other Loan
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.
 
 

 

ARTICLE XII        MISCELLANEOUS

 
12.01 Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and acknowledged
by the Lender, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 


12.02 Notices and Other Communications; Facsimile Copies
 
(a)
 General.  Unless otherwise expressly provided in this Agreement, all notices
and other communications provided for hereunder or any other Loan Document shall
be in writing (including by facsimile transmission).  All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 
(i)
 if to the Borrower, to the address, facsimile number, electronic mail address
or telephone number specified for the Borrower on Schedule 12.02 or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the Lender; and

 
(ii)
 if to the Lender, to the address, facsimile number, electronic mail address or
telephone number specified by the Lender on Schedule 12.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Borrower.

 
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, first-class postage prepaid; (C) if delivered by
facsimile, when sent; and (D) if delivered by electronic mail, when received;
provided, however, that notices and other communications to the Lender pursuant
to Article II shall not be effective until actually received by such Person.  In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.
 
(b)
 Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted and/or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties and the
Lender.  The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 
(c)
 Reliance by the Lender.  The Lender shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.

 
12.03 No Waiver; Cumulative Remedies.  No failure by the Lender to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
12.04 Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Lender for all out-of-pocket costs and expenses incurred in
connection with any amendment, waiver, consent or other modification of the
provisions hereof and the other Loan Documents (whether or not the transactions
contemplated hereby or thereby are consummated), and the administration of the
transactions contemplated hereby and thereby, including all Attorney Costs
(including, without limitation, specialty and local counsel) and (b) to pay or
reimburse the Lender for all costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
Attorney Costs.  The foregoing costs and expenses shall include all search,
filing, recording, title insurance and appraisal charges and fees and taxes
related thereto, and other out-of-pocket expenses incurred by the Lender and the
cost of independent public accountants and other outside experts retained by the
Lender.  All amounts due under this Section 12.04 shall be payable within two
Business Days after demand therefor.  The agreements in this Section shall
survive the termination of the Term Loan and repayment of all other
Obligations.  If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, including,
without limitation, Attorney Costs and indemnities, such amount may be paid on
behalf of such Loan Party by the Lender, in its sole discretion and any such
amounts so paid by the Lender, shall constitute Obligations owing to such
person.
 
12.05 Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender and its respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (a)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Term Loan or the use or proposed use
of the proceeds therefrom, (c) any actual or alleged presence or release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower, any Subsidiary or any other Loan Party, or any
Environmental Liability related in any way to any Loan Party, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall have any liability for any indirect, special or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Effective Date).  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 12.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, its directors, shareholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents is consummated. All amounts due under
this Section 12.05 shall be payable within ten Business Days after demand
therefor.  The agreements in this Section shall survive the resignation of the
replacement of the Lender, the termination of the Term Loan,, and the repayment,
satisfaction or discharge of all the other Obligations.
 
12.06 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.
 
12.07 Successors and Assigns
 
(a)
 The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the Lender
and the Lender may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) in accordance with the provisions of subsection
(b) of this Section or (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this
Agreement.  In addition, no Guarantor may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Lender.

 
(b)
 The Lender may at any time assign to any assignee that is an Affiliate of the
Lender (an “Assignee”) all or a portion of its rights and obligations under this
Agreement.  Upon request, the Borrower (at its expense) shall execute and
deliver a Term Note to the Assignee in the amount of such assignment.

 
(c)
 The Lender may at any time, without the consent of, or notice to, the Borrower,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Subsidiaries) (each, a “Participant”) in all or a
portion of the Lender’s rights and/or obligations under this Agreement; provided
that (i) the Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower shall continue to
deal solely and directly with the Lender in connection with the Lender’s rights
and obligations under this Agreement.  Subject to subsection (d) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01 to the same extent as if it were the Lender and had
acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were the Lender.

 
(d)
 A Participant shall not be entitled to receive any greater payment under
Section 3.01 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  

 
12.08 Setoff.  In addition to any rights and remedies of the Lender provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Lender and each of its Affiliates is authorized at any time and from time to
time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party) to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness or other obligations at any time owing by,
the Lender to or for the credit or the account of the respective Loan Parties
against any and all Obligations owing to the Lender hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not the
Lender shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  The
Lender agrees promptly to notify the Borrower after any such setoff and
application made by the Lender; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application.  The rights
of the Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
setoff) that the Lender and its respective Affiliates may have.
 
12.09 Counterparts.  This Agreement and each other Loan Document may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Delivery by
telecopier or electronic image transmission (e.g., PDF) of an executed
counterpart of a signature page to this Agreement and each other Loan Document
shall be effective as delivery of an original executed counterpart of this
Agreement and such other Loan Document.  The Lender may also require that any
such documents and signatures delivered by telecopier or electronic image
transmission be confirmed by a manually-signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or electronic image
transmission.
 
12.10 Integration.  This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter.  In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
 
12.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on their behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
or breach of such representation and warranty at the time the Term Loan were
extended, and shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied.
 
12.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
12.13 Governing Law
 
(a)
 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SUBSECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 
(b)
 ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
HEREUNDER AND THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, THE LENDER, IRREVOCABLY

 
(i)
 ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS;

 
(ii)
 WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 
(iii)
 AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO BORROWER
(IN THE CASE OF ANY LOAN PARTY), OR TO ANY PERSON THAT IS NOT A LOAN PARTY, TO
SUCH PERSON AT THE APPLICABLE ADDRESS SET FORTH ON SCHEDULE 12.02;

 
(iv)
 AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;

 
(v)
 AGREES THAT LENDER RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST IT IN THE COURTS OF ANY OTHER
JURISDICTION; AND

 
(vi)
 AGREES THAT THE PROVISIONS OF THIS SECTION 12.15 RELATING TO JURISDICTION AND
VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER
NEW YORK GENERAL OBLIGATIONS LAW SUBSECTION 5-1402 OR OTHERWISE.

 
12.14 Waiver of Right to Trial by Jury.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/COMPANY RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
WHICH EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT,
AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 12.14 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOAN MADE HEREUNDER.  IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
 
12.15 Binding Effect.           This Agreement shall become effective when it
shall have been executed by the Lender, and shall be binding upon and inure to
the benefit of the Loan Parties and the Lender and their respective successors
and assigns, except that the Loan Parties shall not have the right to assign
their respective rights or obligations hereunder or any interest herein without
the prior written consent of the Lender.
 
 
 [signature pages follow]
 


 
*Confidential
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 
 

  MOKULELE FLIGHT SERVICE, INC., as Borrower          
 
By:
/s/ William J. Boyer Jr.       Name: William J. Boyer Jr.        Title: CEO,
President           

 

  REPUBLIC AIRWAYS HOLDINGS INC. , as Lender          
 
By:
/s/ Bryan Bedford       Name: Bryan Bedford        Title: President & CEO       
   

                              

  THE BRAND BUILDERS, INC., as a Guarantor          
 
By:
/s/ William J. Boyer Jr.       Name: William J. Boyer Jr.        Title: CEO,
President           


  MOKULELE AIR GROUP, INC., as a Guarantor          
 
By:
/s/ William J. Boyer Jr.       Name: William J. Boyer Jr.        Title: CEO,
President           




 

 
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


PLEDGED EQUITY


 
Pledgor
Issuer
Certificate No.
Number of Shares
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]





 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II


PLEDGED DEBT


[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.02


DEFAULTS


[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.03


CERTAIN AUTHORIZATIONS


[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.11


TAXES


[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.13


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS




 
[*]
 


1. [*]
2. [*]


[*]






 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.18(a)(1)


UCC INFORMATION


 
Name
Jurisdiction of Formation/ID Number
Address of Chief
Executive Office
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.18(a)(2)


UCC INFORMATION CHANGES




[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.20


DEPOSITS
1.                                [*]


2.                                [*]


3.                                [*]


4.                                [*]




 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5.21


OUTSTANDING OBLIGATIONS


 
[*]




See also attachment to Schedule 5.21




     [*]






 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.22


EQUITY INTERESTS




See attached Stock Ledger




[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5.23


MATERIAL CONTRACTS AND OBLIGATIONS


[to be provided by Borrower]






 
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.24


CAPITAL STRUCTURE


See attached spreadsheet




[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 5.25


AIRFRAME LEASES


                                                                                                      
 

 Aircraft Tail No.  Monthly Rent Expiration Date           1. [*] [*] $[*]      
    2. [*] [*] $[*]           3. [*] [*] $[*]  

 



 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.01


LIENS


 
 
1.
[*]    
2.  
[*]

 




 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.03


EXISTING INDEBTEDNESS


See Schedule 5.21 and its attachment.
 
[*].
 






 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.06


PERMITTED DISPOSITIONS




[*]


 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 12.02


NOTICES


if to the Borrower:


[*]


copy to:
[*]


With copy to:
[*]


if to the Lender:


[*]


With copy to:


[*]


 




 
 
*Confidential
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
FORM OF TERM NOTE
 


 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE LOAN AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS TERM NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST
BE RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO
THE TERMS OF SUCH LOAN AGREEMENT.
 
$____________ New York, New York
________ __, ____
FOR VALUE RECEIVED, the undersigned, MOKULELE FLIGHT SERVICE, INC., a Hawaii
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [NAME OF LENDER] (the “Lender”) or its registered assigns to the
account specified by the Lender (as defined in the Loan Agreement (as
hereinafter defined)) in Dollars and in immediately available funds, on the
Maturity Date (or earlier in accordance with the terms of the Loan Agreement)
the principal amount of (a) ________________ DOLLARS AND _________________ CENTS
($_________), or, if less, (b) the aggregate unpaid principal amount of the Term
Loan made by the Lender pursuant to Section 2.01 of the Loan Agreement.  The
Borrower further agrees to pay interest in like money to such account on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 2.04 of the Loan Agreement.
 
The holder of this Term Note is authorized to indorse on the schedules annexed
hereto and made a part hereof the date, type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect
thereto.  Each such indorsement shall constitute conclusive evidence of the
accuracy of the information indorsed, absent manifest error.  The failure to
make any such indorsement or any error in any such indorsement shall not affect
the obligations of the Borrower in respect of the Term Loan.
 
This Term Note (a) is the Term Note issued pursuant to that certain Loan
Agreement, dated as of October 10, 2008 (including all annexes, exhibits and
schedules thereto, and as amended, restated, amended and restated, supplemented,
restructured or otherwise modified, renewed or replaced from time to time, the
“Loan Agreement”), among the Borrower, Mokulele Flight Service, Inc., a Hawaii
corporation, the Subsidiaries of the Borrower and Republic Airways Holdings
Inc., as Lender, (b) is subject to the provisions of the Loan Agreement, which
are hereby incorporated by reference, (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Loan Agreement and (d) is
secured and guaranteed as provided in the Loan Documents.  Reference is hereby
made to the Loan Agreement for a statement of all of the terms and conditions
under which the Term Loan evidenced hereby are made and are to be
repaid.  Reference is hereby made to the Loan Documents for a description of the
properties and assets in which a security interest has been granted, the nature
and extent of the security and the guarantees, the terms and conditions upon
which the security interests and each guarantee were granted and the rights of
the holder of this Term Note in respect thereof.  The principal balance of the
Term Loan, the rates of interest applicable thereto and the date and amount of
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided that the failure of the Lender to make any such
recordation shall not affect the obligation of the Borrower to make a payment
when due of any amount owing under the Loan Agreement or this Term Note.
 
Upon the occurrence of any one or more Events of Default, all principal and all
accrued interest then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Loan
Agreement.  No failure in exercising any rights hereunder or under the other
Loan Documents on the part of the Lender shall operate as a waiver of such
rights.
 
All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, guarantor, indorser or otherwise, hereby expressly
waive presentment, demand, protest and all other notices or requirements of any
kind.
 
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE LOAN
AGREEMENT, THIS TERM NOTE MAY NOT BE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
LOAN AGREEMENT.
 
[signature page follows]


 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF SPARE PARTS SECURITY AGREEMENT
 


 


 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF AIRCRAFT AND ENGINE SECURITY AGREEMENT
 


 


 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
COPY OF EXECUTED AIRLINE SERVICES AGREEMENT
 


 


 
 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF ADMINISTRATIVE SERVICES AGREEMENT
 


 






 
 


 
 

--------------------------------------------------------------------------------

 


 

 

 